Citation Nr: 9904187	
Decision Date: 02/16/99    Archive Date: 02/24/99

DOCKET NO.  97-13 393A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to an increased evaluation for a herniated 
nucleus pulposus at the L4-5 level, currently evaluated as 
40 percent disabling.  

2.  Entitlement to service connection for testicular cancer, 
as secondary to exposure to herbicides.  


ATTORNEY FOR THE BOARD

D. L. Smith, Associate Counsel


INTRODUCTION

The veteran had over twenty years of active service between 
April 1946 and October 1977.  




This appeal is before the Board of Veterans' Appeals (Board) 
from a June 1996 determination of the Albuquerque, New 
Mexico, Department of Veterans Affairs (VA) Regional Office 
(RO).


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Veterans Appeals 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 
(West Supp. 1998) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

Following a review of the claims file, the Board notes that 
treatment records for the veteran's testicular disorder have 
not been obtained.  In cases where the evidence of record 
does not support a well-grounded claim, but the veteran has 
placed VA on notice of possible existence of evidence which, 
when presumed credible, would render the claim well grounded, 
VA has a duty under 38 C.F.R. § 5103(a) to advise the veteran 
of the information necessary to complete the application, the 
necessity to obtain evidence, and to assist in its retrieval.  
See Robinette v. Brown, 8 Vet. App. 69 (1995); Beausoleil v. 
Brown, 8 Vet. App. 459 (1996).  

The Board notes that testicular cancer and seminoma are not 
diseases subject to presumptive service connection with 
respect to exposure to certain herbicide agents.  38 C.F.R. 
§ 3.309(e) (1998).  Prostate cancer, however, was recently 
added to the list of diseases associated with exposure to 
herbicides in November 1996.  Id.  

In the instant case, the veteran has alleged that his 
physicians have related his testicular disorder to his 
exposure to herbicides.  The record does not show that the 
veteran has submitted any statements by these physicians 
regarding the cause of his testicular disorder.  The record 
does show, however, that the veteran has identified three 
sources of treatment for his testicular disorder.  These 
records including records from the VA Medical Center have not 
been obtained.  Items generated by VA are held to be in 
"constructive possession" and must be obtained and reviewed 
to determine their possible effect on the outcome of a claim.  
Bell v. Derwinski, 2 Vet. App. 611 (1992).  

The Board also notes that service connection may be granted 
under 38 C.F.R. § 3.303(d) when it is established that the 
disease diagnosed after discharge is the result of exposure 
to herbicides during active service, notwithstanding the 
disease may not be listed as a presumptive disease in the 
regulations.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 
1994).  The statements of the veteran's physicians, if 
submitted, could be probative of the veteran's claim of 
service connection for a testicular disorder on a direct 
basis. 

The Board will defer adjudication of the issue of an 
increased evaluation for his herniated nucleus pulposus 
disability pending the receipt of VA outpatient treatment 
records.  

In light of the above, the case is REMANDED to the RO for the 
following development:

1.  The RO should secure all records of 
treatment from Kirkland Air Force Base 
showing treatment for the veteran's 
testicular disorder by Dr. A. Hansen, in 
January 1996.  The RO should obtain 
records of treatment from the University 
of New Mexico Radiation Center and all 
outstanding VA treatment records from the 
Albuquerque VA Medical Center pertinent 
to his testicular disorder.  

The veteran should provide any additional 
information to identify the foregoing 
records and any necessary authorization.  

2.  The RO should also request the 
veteran to identify the names, addresses, 
and approximate dates of treatment for 
all health care providers, VA or private, 
who may possess additional records 
regarding his testicular disorder and 
records pertinent to his low back 
disability.  After securing any necessary 
authorization from the veteran, the RO 
should attempt to obtain legible copies 
of his complete treatment records from 
the sources identified, which have not 
been previously secured.  Regardless of 
the veteran's response, the RO should 
secure all outstanding VA treatment 
reports.

3.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed, and if are not, the RO should 
implement corrective procedures.

4.  After undertaking any necessary 
development in addition to that specified 
above, the RO should readjudicate the 
issue of service connection for 
testicular cancer as secondary to 
herbicide exposure and the issue of an 
increased evaluation for a herniated 
nucleus pulposus at the L4-5 level.

If the benefits requested on appeal are not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case, and a reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for final appellate review, if 
otherwise in order.  

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until he is notified by the RO.



		
	RONALD R. BOSCH 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).

